ON REHEARING GRANTED
PER CURIAM.
The appellant and the state have admitted error in the representation to this court that no record existed which set forth the questions of the trial judge and the responses of the appellant concerning the names and addresses of the parents, guardian, relative or friend of the minor defendant. The state has filed a reporter’s transcript of a hearing prior to trial at which a full inquiry concerning these matters was made by the trial judge. The record as supplemented reveals that the trial judge fully discharged his duties under § 932.38, Fla.Stat., F.S.A. We therefore retract the statement in the opinion filed June 10, 1969. that the record does not show that the trial judge fulfilled the duty stated in the Fox opinion.
The supplemented record shows that in response to the court’s questions the appellant stated that he was a minor and unmarried. The address that the appellant gave for his “other relative” was not the address to which the notice was sent and returned unclaimed. The discrepancy was not called to the court’s attention nor was it further pursued. For that reason we adhere to the decision reached.